PER CURIAM.
Lorraine Woods appeals a final order of the Department of Business and Professional Regulation, Division of Florida Land Sales, Condominiums, and Mobile Homes, finding that she commingled money of her principals with her own in violation of section 326.006(2)(e)5, Florida Statutes (1997), and that she failed to properly deposit a check, received pursuant to a purchase contract, into her escrow account, contrary to Florida Administrative Code Rule 61B-60.006(3).
We agree with appellant that she did not receive funds “pursuant to a purchase contract” within the meaning of Rule 61B-60.006. She initially received a check pursuant to an offer to purchase a boat which was never accepted by the seller. The buyers instruetéd Woods to retain the check so that they could buy another boat through her. Although the buyers made an offer to purchase a second boat, they withdrew the offer before the seller accepted. No “purchase contract” was formed within the meaning of the rule which would have obligated Woods to deposit the check into her trust account as the rule requires. We reverse that portion of the final order finding a violation of Rule 61B-60.006(3) and imposing a $2,500 fine.
We find no error in the statutory violation or in the amount of the fine.
Affirmed in part, reversed in part.
DELL, SHAHOOD and GROSS, JJ., concur.